Citation Nr: 1032869	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-28 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
malalignment and medial plica of the right knee, currently rated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for patellofemoral 
malalignment and medial plica of the left knee, currently rated 
as 10 percent disabling.

(The issue of whether recoupment of severance pay following the 
assignment of compensable ratings for service-connected bilateral 
knee disabilities was proper, is the subject of a separate 
appellate decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 1982, and 
from October 1988 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2006 and June 2006 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas.                 

In the Veteran's substantive appeal received in September 2006, 
he indicated that he desired a hearing before a member of the 
Board at the RO.  In December 2006, he requested a 
videoconference hearing before the Board.  A videoconference 
hearing was scheduled to be held in May 2009.  However, prior to 
the hearing, the Veteran requested that the hearing be cancelled.  
See 38 C.F.R. § 20.704 (2009).  No other request for a hearing, 
either before the RO or the Board, remains pending at this time.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by arthritis, slight limitation of motion, and pain; 
it has not been manifested by limitation of flexion to 60 degrees 
or less or limitation of extension to more than 5 degrees and 
there is no objective evidence of instability, swelling, 
recurrent subluxation, or dislocated semilunar cartilage with 
recurrent episodes of locking with effusion into the joint.

2.  The Veteran's service-connected left knee disability is 
manifested by arthritis, slight limitation of motion, and pain; 
it has not been manifested by limitation of flexion to 60 degrees 
or less or limitation of extension to more than 5 degrees and 
there is no objective evidence of instability, swelling, 
recurrent subluxation, or dislocated semilunar cartilage with 
recurrent episodes of locking with effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral malalignment and medial plica of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5014, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97; VAGCOPPREC 9-98; 
VAOPGCPREC 9-04.

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral malalignment and medial plica of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 
5014, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97; VAGCOPPREC 9-98; 
VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the appellant with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA.   

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 
2006 and March 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Id., at 486.  Additionally, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
February 2006 and March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March 
2006 letter informed him about how VA determines effective dates 
and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  VA 
did provide such notice to the Veteran prior to the April and 
June 2006 RO decisions that are the subject of this appeal in its 
February 2006 letter.  With respect to the Dingess requirements, 
the Veteran was provided with notice of what type of information 
and evidence was needed to substantiate the claim, as well as the 
type of evidence necessary to establish a rating or effective 
date of an award (see March 2006 letter from RO), and such notice 
was provided prior to the initial decisions of the RO.  See 
Dingess, supra.  Accordingly, the RO provided proper VCAA notice 
at the required time.       

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be provided 
under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reversed that decision, 
holding that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board 
finds that the February and March 2006 letters substantially 
satisfy the current notification requirements for the claims for 
increased ratings for the Veteran's bilateral knee disabilities.  
As the Veteran has not indicated any prejudice caused by a 
content error and no such error is apparent, the Board finds no 
basis for finding prejudice against the Veteran's appeal of the 
issues adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in March 2006 and November 2007 which were thorough 
in nature and adequate for the purposes of deciding these claims.  
The aforementioned examinations revealed findings that are 
adequate for rating the Veteran's bilateral knee disabilities.  
Thus, the Board finds that the medical evidence of record is 
sufficient to resolve this appeal; VA has no further duty to 
provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 
3.327. 

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran, and thus, no 
additional assistance or notification was required.  The veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard. v. Brown, 
4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records show intermittent 
treatment for bilateral knee pain.  The records reflect that in 
March 1991, the Veteran underwent the following surgical 
procedures: bilateral knee arthroscopy, bilateral resection of 
medial plica, and bilateral lateral release.  The post-operative 
diagnoses were bilateral patellofemoral malalignment and 
bilateral medial plica.  Although he did well post-operatively 
for approximately two to three months, his bilateral knee pain 
returned with activity and he was diagnosed with bilateral 
patellofemoral pain syndrome, status post bilateral arthroscopic 
lateral releases.  He then received a medical discharge due to 
his bilateral knee condition.    

A VA examination was conducted in October 1993.  At that time, 
the Veteran stated that he had bilateral knee pain and swelling.  
The physical examination showed that the Veteran had full range 
of motion of both knee joints.  Medial and lateral, and anterior 
cruciate ligaments, were all strong and intact without evidence 
of laxity.  There was pain on full extension against resistence 
which was felt in both knees.  There was a 1-2+ grating of the 
patellae when they were manipulated and when they were displaced 
medially, there was tenderness on the underneath surface.  There 
was no tenderness or pain around the joint lines, and McMurray's 
and Lachman's tests were all within normal limits.  The diagnosis 
was bilateral chondromalacia of the patellae with malalignment 
syndrome, status post-operative debridement and lateral releases.  
The Veteran subsequently had x-rays taken of his knees which were 
reported to show no gross abnormalities.  

In a December 1993 rating action, the RO granted service 
connection for patellofemoral malalignment and medial plica of 
the right and left knees.  The RO assigned separate 
noncompensable disability ratings under Diagnostic Code 5257, 
effective from January 8, 1993, for each knee.  

VA Medical Center (VAMC) outpatient treatment records, dated from 
May 2003 to January 2006, show that in July 2005, the Veteran was 
treated for complaints of bilateral knee pain.  The physical 
examination showed that he had full range of motion of his knees.  
There was positive crepitus to patella with positive grind test.  
There was no valrus or valgus instability, and Lachman's and 
McMurray's tests were negative.  The diagnosis was retropatellar 
pain syndrome (RPPS).  The plan was to provide the Veteran with 
bilateral patellar knee braces.  In addition, the Veteran had x-
rays taken of his knees.  The right knee x-rays were reported to 
show minor posterior patellar spurring; otherwise no abnormality.  
The x-rays of the Veteran's left knee were interpreted as showing 
no abnormality.     

In January 2006, the Veteran requested that his service-connected 
bilateral knee disabilities be reevaluated for higher ratings.

A VA examination was conducted in March 2006.  At that time, the 
Veteran stated that he had chronic pain in his knees.  He 
indicated that he worked in maintenance and had not missed any 
work due to his bilateral knee disabilities.  The Veteran noted 
that he could drive and take care of his activities of daily 
living.  According to the Veteran, he wore knee braces and 
occasionally used a cane in cold weather.  The Veteran reported 
that he had occasional swelling, and he denied any locking.  He 
stated that he had experienced some instability in his knees and 
had fallen.  However, he noted that the braces helped with his 
instability.  The examiner indicated that the Veteran had not 
experienced increased limitations with flare-ups or repetitive 
motion.  There was no excess fatigability or lack of endurance.  
The physical examination showed that the Veteran could flex his 
bilateral knees to 110 degrees without pain.  He had 0 degrees of 
extension, bilaterally.  The Veteran had some mild joint line 
tenderness of the right and left knees.  He had no effusion or 
crepitation, bilaterally.  Lachman's and McMurray's tests were 
negative, bilaterally.  The cruciates and collaterals appeared to 
be intact, bilaterally.  Repetitive motion of both knees produced 
no increased pain, loss of motion, weakness, fatigability, or 
incoordination.  At that time of the examination, the Veteran had 
MRIs (magnetic resonance imaging) taken of his knees.  The MRI of 
his right knee was reported to show degenerative changes of the 
posterior limb of the medial meniscus and minimal degenerative 
changes of the posterior limb of the lateral meniscus.  The MRI 
of his left knee was reported to show minimal degenerative 
changes of the posterior limb of the medial meniscus.  Following 
the physical examination and a review of the Veteran's MRI 
reports, the examiner diagnosed him with chronic pain and feeling 
of instability of both knees with minimal degenerative arthritis 
of the right and left knees.  

In an April 2006 rating action, the RO recharacterized the 
Veteran's service-connected patellofemoral malalignment and 
medial plica of the right and left knees, as degenerative changes 
of the bilateral knees.  In addition, the RO assigned a single 10 
percent disability rating under Diagnostic Code 5003, effective 
from January 11, 2006, for the Veteran's service-connected 
bilateral knee disorder.  

By a June 2006 rating action, the RO once again characterized the 
Veteran's service-connected bilateral knee disorder as two 
separate disabilities; patellofemoral malalignment and medial 
plica of the right and left knees.  The RO also assigned separate 
10 percent disability ratings for each knee under Diagnostic 
Codes 5010-5260, effective from January 11, 2006.   

VAMC outpatient treatment records, dated from July to October 
2006, show that in October 2006, the Veteran had x-rays taken of 
his knees.  The x-rays were reported to show minor posterior 
patellar osteophytes of the right and left knees; otherwise, no 
abnormalities.  

In November 2007, the Veteran underwent a VA examination.  At 
that time, he stated that the pain in his knees was a 5/10 in 
severity, and that with activity, the pain increased to a 9/10.  
He indicated that his bilateral knee pain was aggravated by 
standing for 10 minutes, walking half a block, going up and down 
stairs, lifting 50 pounds, and driving over 30 minutes.  
According to the Veteran, his knees occasionally swelled and 
would give way two times a month.  He noted that he was employed 
and performed maintenance work in a warehouse for Pier 1 Imports.  
The Veteran reported that he had worn knee braces for the past 
two years.  The examiner noted that MRIs taken in April 2006 
showed minimal degenerative changes in the Veteran's knees.     

The physical examination of the Veteran's right knee showed that 
range of motion was from 0 to 125 degrees.  There was no fluid 
and no laxity.  There was slight crepitus with flexion and medial 
tenderness.  Range of motion of the left knee was from 0 to 125 
degrees.  There was no fluid and no laxity.  There was slight 
crepitus with flexion and medial tenderness.  The impression was 
chondromalacia of both knees, moderate symptoms, minimal physical 
finding of abnormalities and minimal disability.  The examiner 
noted that the Veteran's symptoms were largely related to his 
obesity.  The examiner stated that the Veteran had complaints of 
pain in both knees.  The Veteran wore braces on his knees with 
work and his bilateral knee disorder affected his job with 
lifting, climbing, and standing for long periods of time.  
According to the examiner, the Veteran's joints were not painful 
on motion and there was no additional limitation with repetitive 
use times three.  There was no additional limitation during 
flare-ups as that was not described.  The examiner noted that 
there was no objective instability of either knee.  At the time 
of the examination, x-rays were taken of the Veteran's knees.  
The x-rays were reported to show no acute or recent healed or 
unhealed fractures, dislocations, or subluxations.  The articular 
surfaces of the femoral condyles and plateaus of both knees were 
smooth and well maintained without significant arthritis.  

III.  Pertinent Law and Regulations

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Court has recognized that "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.


The RO has assigned separate 10 percent disability ratings under 
Diagnostic Codes 5010-5260 for the Veteran's service- connected 
patellofemoral malalignment and medial plica of the right and 
left knees.  

Arthritis due to trauma under Diagnostic Code 5010 substantiated 
by x-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  A 20 percent rating is assigned when there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of the 
knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of the 
knee to 5 degrees warrants a zero percent evaluation, and to 10 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, and 
a 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees, and a 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal knee motion is from zero degrees to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, to 
include recurrent subluxation or lateral instability: 30 percent 
for severe, 20 percent for moderate and 10 percent for slight.


IV.  Analysis

In this case, the Veteran contends that his bilateral knee 
disabilities are more disabling than currently evaluated.  He 
indicates that he has constant pain in his knees that is 
aggravated by prolonged standing, walking, and sitting.  In this 
regard, lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board has considered the evidence of record but finds that 
entitlement to a rating in excess of 10 percent for 
patellofemoral malalignment and medial plica of the right knee is 
not warranted.  The Board also finds that entitlement to a rating 
in excess of 10 percent for patellofemoral malalignment and 
medial plica of the left knee is not warranted.

With respect to Diagnostic Codes 5260 and 5261, the Board does 
not find that higher evaluations are warranted.  In the Veteran's 
March 2006 VA examination, in regard to range of motion of the 
knees, extension was to 0 degrees and flexion was to 110 degrees, 
without pain.  In addition, in the November 2007 VA examination, 
range of motion of the bilateral knees was from 0 to 125 degrees.  
Moreover, the examiner noted that the Veteran's joints were not 
painful on motion.  Thus, although slight limitation of motion is 
shown, such limitation of motion is not to a compensable degree.  
That is, flexion is not limited to less than 60 degrees and there 
is no indication of limitation of extension to more than 5 
degrees.  However, arthritis of the knee (as shown in the March 
2006 MRIs) and limited or even just painful but full motion is 
consistent with the 10 percent ratings that have been in effect 
for each knee since January 11, 2006.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, and 5261; VAOPGCPREC 23-97.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Accordingly, the current 10 percent ratings for each knee are 
consistent with arthritis with such limitation of motion.  Id.   

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. §§ 
4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. 
App. at 202.  However, higher ratings in excess of 10 percent for 
the Veteran's knees are not warranted with consideration of these 
provisions.  The Veteran's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 10 percent evaluations for his service- 
connected right and left knee disabilities.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Board recognizes that in the 
November 2007 VA examination, the Veteran stated that the pain in 
his knees was a 5/10 in severity, and that with activity, the 
pain increased to a 9/10.  However, the Board observes that upon 
range of motion of the knees, the examiner stated that the 
Veteran's joints were not painful on motion and there was no 
additional limitation with repetitive use times there.  In 
addition, there was no additional limitation during flare-ups.  
The examiner characterized the Veteran's symptoms as moderate and 
noted that there were was minimal disability.  Moreover, in the 
March 2006 VA examination, the examiner indicated that the 
Veteran had not experienced increased limitations with flare-ups 
or repetitive motion.  Upon range of motion, repetitive motion of 
both knees produced no increased pain, loss of motion, weakness, 
fatigability, lack of endurance, or incoordination.  Thus, 
although pain has been the primary problem experienced by the 
Veteran, the available medical evidence does not suggest that 
loss of function due to pain, weakness, etc. equate to limitation 
of flexion to 45 degrees or less or limitation of extension to 10 
degrees or more.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the Rating 
Schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, higher 
ratings under either Diagnostic Code 5260 or 5261 are not 
warranted.     

The Board notes that separate ratings may be assigned for knee 
disabilities under Diagnostic Codes 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to X-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9- 98.  In this case, the evidence of record shows that 
the Veteran has degenerative arthritis in his knees.  However, 
there is no objective medical evidence of instability or 
subluxation of either knee.  In this regard, the Board recognizes 
that in the March 2006 VA examination, the Veteran stated that he 
had experienced some instability and that he wore knee braces to 
help with his instability.  However, upon physical examination, 
Lachman's and McMurray's tests were negative, bilaterally.  In 
addition, the cruciates and collaterals appeared to be intact, 
bilaterally.  Thus, although the examiner noted that the Veteran 
had the "feeling of instability," there was no objective 
medical evidence of instability.  The Board also notes that in 
the November 2007 VA examination, while the Veteran noted that 
his knees would give way two times a month, the examiner 
specifically reported that the physical examination showed no 
objective evidence of instability of either knee.  Therefore, 
absent any competent medical evidence of instability, there is no 
basis for a rating in excess of 10 percent or a separate 
compensable rating under Diagnostic Code 5257, and the 
application of VAOPGCPREC 23-97 is not in order.

+The Board also notes that under VAOPGCPREC 9-04, separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may 
be assigned for disability of the same joint.  In this case 
however, as noted above, there is no compensable loss of flexion 
or extension of either the right knee or the left knee.

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating for 
either knee under Diagnostic Code 5256, which necessitates 
ankylosis of the knee, or Diagnostic Code 5258, which requires 
dislocated, semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, as the March 2006 and 
November 2007 VA examinations were negative of such clinical 
findings.

In light of the above, the Board finds that there is a 
preponderance of evidence against the Veteran's claim for an 
evaluation in excess of 10 percent for patellofemoral 
malalignment and medial plica of the right knee.  The Board also 
finds that the preponderance of the evidence is against the 
Veteran's claim for an evaluation in excess of 10 percent for 
patellofemoral malalignment and medial plica of the left knee.  
As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

V.  Extraschedular Rating

The Board has considered the potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
whether or not the Veteran raised them, including § 3.321(b)(1), 
which governs extraschedular ratings.  The evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the Veteran that his service- connected right 
knee disability, and/or left knee disability have necessitated 
frequent hospitalizations beyond that contemplated by the rating 
schedule or have caused a marked interference with employment or 
other such factors.  The Board recognizes that in the November 
2007 VA examination, the examiner noted that the Veteran wore 
knee braces at work and that his bilateral knee disorder affected 
his job with lifting, climbing, and standing for long periods of 
time.  However, the Board observes that in the March 2006 VA 
examination, the Veteran indicated that he had not missed any 
work due to his bilateral knee disorder.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his right knee disability and/or left 
knee disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral malalignment and medial plica of the right knee is 
denied.

Entitlement to a rating in excess of 10 percent for 
patellofemoral malalignment and medial plica of the left knee is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


